DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 06/24/2021 has been entered. Claims 1-3 and 7-9 have been amended, claim 10 is cancelled, and claim 11 is new. Accordingly, claims 1-9 and 11 are pending and are under examination.
	The applicant’s amendment to claims 1 and 7 overcomes the previous Claim Objections to claims 1 and 7, which are hereby withdrawn. The cancellation of claim 10 renders the previous Claim Objection to claim 10 moot.
	The amendment to claim 8 obviates the previous 112(b) rejection of claim 8, which is hereby withdrawn.
The amendment to claim 1 obviates the previous 112(d) rejection of claims 4-8, which is hereby withdrawn.
However, the amendment to the claims has necessitated a new 112(b) rejection.
Claim Objections
Claim 1 is objected to because of the following informalities: “nitic acid” in step A of claim 1 should be “nitric acid”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is indefinite due to the new Markush group language used in independent claim 1; claim 1 states “adding one selected from the group consisting of ethylene glycol, ascorbic acid and glucose”. However, claim 4 states “in which ethylene glycol or ascorbic acid is employed instead of glucose”. Thus, in the case in which glucose is selected in step B of claim 1, claim 4 is indefinite because claim 4 then requires that glucose is not used, and instead ethylene glycol or ascorbic acid is used; the claim is indefinite because in step B it is unclear which substance is actually being added to the solution from step A. Because the Markush group in claim 1 requires that only “one” (not ‘at least one’) of ethylene glycol, ascorbic acid and glucose, the attempt in claim 4 to clarify using the language “instead of glucose” renders the scope of the claim unclear because it implicit that selecting one of ethylene glycol or ascorbic acid would preclude the use of glucose.
	The applicant is suggested to amend claim 4 to use conditional language, such as the following (or similar):
	4. “The method according to claim 1, which is characterized in that, when ethylene glycol or ascorbic acid is employed, the content of iron in the solution from step A is between 4.2g/L – 300g/L

	Claim 9 recites the limitation “the above step B particularly further included…”, which is an instance of exemplary language. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim (MPEP 2173.05(d)). In the instant case, the degree to which the adverb “particularly” modifies “further included” is unclear, because it is unclear if the limitations following “further included” are merely a preferred embodiment or are actually required; thus, the claim is indefinite. In page 4, second-to-last paragraph of the applicant’s specification, the method described does not appear to have provided any clarification on whether the limitations as claimed in claim 9 are required or a preferred embodiment in the claimed process.
	Claims 5-8 are rejected as depending from rejected claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Emmert (US Pub. No. 2016/0208364; of record) in view of Gottdenker (US Patent No. 3,111,375; of record).
Regarding Claim 1, Emmert discloses a method of recovering rare earths from mixed scrap ([0020]) in which the method includes crushing bonded magnets in the recycling stock with an acid such as HCl, noting that the rare earths are defined by the magnet material and include neodymium, dysprosium, and praseodymium ([0021] teaching the claimed “A. taking a solution containing neodymium, praseodymium, dysprosium”) and further discloses a NdFeB magnet in the presence of steel and copper can be selectively dissolved upon addition of an acid ([0022] teaching the claimed “and iron”). Emmert further discloses an example in which the solution is adjusted to pH 0.60 with 15 mL of concentrated hydrochloric acid ([0031] lines 15-17 teaching the claimed “with a pH value between 0.1-3.5”). 
Emmert does not disclose B, adding glucose to the solution from step A, using nitric acid in step A (which inherently contains nitrate) and mixing evenly; C. heating the mixed solution obtained from step B to 60°C-350°C, keeping the temperature constant for 5 minutes – 72 hours; and D. after the solution from step C is cooled, a precipitate is formed at the bottom, and the concentration of iron in the supernatant is less than 20 mg/L, the retention rate of the rare earth elements is more than 97%.
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.). To be clear, this interpretation is taken in view of the applicant’s originally-filed disclosure (and original claim 1) stating that the temperature range is 60-350°C, which indicates that there does not appear to be a critical temperature that yields unexpected results. Furthermore, Gottdenker teaches that a reaction can be sped up by agitation combined with heating (Column 3, lines 1-4). It is known in the art that higher temperatures correspond to higher kinetic energy of the reaction and as such, require shorter times for completion; thus, it would have been obvious to further increase the temperature from 80-100°C to 160°C. Gottdenker further discloses an example in which glucose is added and the mixture is heated for 3 hours (Column 3, lines 56-60; Columns 3-4, lines 74-2) teaching the claimed “keeping the temperature constant for 10 hours”, as 3 hours is close but not overlapping with the claimed duration of 10 hours. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.). To be clear, this interpretation is taken in view of the applicant’s originally-filed disclosure (and original claim 1) stating that the duration is 5 minutes to 72 hours, which indicates that there does not appear to be a critical duration that yields 
Additionally, Emmert teaches that adding oxalic acid performed selective precipitation of rare earth salts, or similar precipitation agent, in the presence of other metals (e.g. Fe) ([0024]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize glucose as the reducing agent with the conditions disclosed by Gottdenker in the method disclosed by Emmert in order to selectively precipitate iron ions instead of rare earth salts as taught by Emmert while keeping rare earth elements in solution as taught by Gottdenker.
Emmert further discloses stirring the suspension at room temperature and filtering the precipitate ([0031] lines 20-21 teaching the claimed “D. after the solution from step C is cooled, a precipitate is formed at the bottom”). Emmert further discloses an impurity of 0.02% Fe in 14 mmol of rare earths in a volume of 20 mL HCl ([0031] lines 25-28). This purity value can be converted to mg/L:
                 
                    
                        
                            0.02
                            %
                            F
                            e
                        
                        
                            1
                        
                    
                    ×
                    
                        
                            0.014
                             
                            m
                            o
                            l
                        
                        
                            1
                        
                    
                    ×
                    
                        
                            1
                        
                        
                            0.020
                             
                            L
                        
                    
                    ×
                    
                        
                            55.845
                             
                            g
                             
                            F
                            e
                        
                        
                            1
                             
                            m
                            o
                            l
                             
                            F
                            e
                        
                    
                    ×
                    
                        
                            1000
                             
                            m
                            g
                        
                        
                            1
                             
                            g
                        
                    
                    =
                     
                    7.82
                     
                    m
                    g
                    /
                    L
                
            
The impurity content disclosed by Emmert teaches the claimed “the concentration of iron in the supernatant is less than 20 mg/L.” Emmert discloses that filtration of the oxalates (when modified, iron precipitates) results in substantially around 99% pure rare earths in the stock ([0024] teaching the claimed “the retention rate of the rare earth elements is more than 97%”).  It 
	Regarding Claim 11, modified Emmert discloses all of the limitation as set forth above for claim 1, and as discussed in the rejection of claim 1 above, Emmert is silent regarding the use of glucose; however, Gottdenker teaches a process for the separation of rare earth metals and discloses that a convenient reducing substance is glucose (Column 2, lines 24-25 teaching the claimed “B. adding glucose to the solution from step A and mixed evenly”).
Regarding Claim 2, modified Emmert discloses all of the limitation as set forth above for claim 11 and Emmert further discloses leaching the rare earths from scrap using 4M hydrochloric acid ([0031] lines 9-10 teaching the claimed “the solution from step A comprised, but not limited to, the solution generated after extracting the rare earth materials by an acid, wherein the acid refers to hydrochloric acid or nitric acid”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Emmert in view of Gottdenker, as applied to claim 11 above, and further in view of Lyman (US Patent No. 5,129,945; of record).
Regarding Claim 3, modified Emmert does not disclose the content of iron in the solution from step A is between 0.15g/L – 300 g/L.
However, Lyman discloses a NdFeB alloy scrap composition in which the composition of the leach solution is typically on the order of 69 g/L Fe, 30 g/L Nd, and 1 g/L B (Column 3, lines 55-58 teaching the claimed “the content of iron in the solution from step A is between 0.15 g/L – 300 g/L”). Lyman teaches using 100 g of scrap to 1000 mL of 2 molar sulfuric acid allows complete dissolution of the scrap (Column 3, lines 46-50).

	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to recognize that Emmert achieved complete dissolution of the scrap as taught by Lyman and would result in a solution with comparable iron content disclosed by Lyman.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Emmert in view of Gottdenker, as applied to claim 1 above, and further in view of Lyman (US Patent No. 5,129,945; of record) and Meyer (US Patent No. 10,648,062; of record).
Regarding Claim 4, modified Emmert does not disclose the content of iron in the solution from step A is between 4.2g/L – 300 g/L, in which ethylene glycol or ascorbic acid is employed instead of glucose.
However, Lyman discloses a NdFeB alloy scrap composition in which the composition of the leach solution is typically on the order of 69 g/L Fe, 30 g/L Nd, and 1 g/L B (Column 3, lines 55-58 teaching the claimed “the content of iron in the solution from step A is between 4.2 g/L – 300 g/L”). Lyman teaches using 100 g of scrap to 1000 mL of 2 molar sulfuric acid allows complete dissolution of the scrap (Column 3, lines 46-50).
Emmert discloses all HCl solutions that were 4 M or more concentrated completely dissolved the magnetic material after 24 h ([0026]).
	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to recognize that Emmert also achieved complete dissolution of the scrap as taught by Lyman and would result in a solution with comparable iron content disclosed by Lyman.

However, Meyer teaches that preferred reducing agents may be those that do not contribute to adding any additional salts to the recycled process solution that would be difficult to separate (Column 3, lines 1-4). Meyer discloses that ascorbic acid may be preferred as a reducing agent (Column 3, lines 9-11 teaching the claimed “in which ethylene glycol or ascorbic acid is employed instead of glucose”).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize ascorbic acid as the reducing agent as disclosed by Meyer in the process of modified Emmert in order to prevent from producing additional salts that would be difficult to separate as taught by Meyer.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Emmert in view of Gottdenker, Lyman, and Meyer, as applied to claim 4 above, and further in view of Siriwardana (EP 3375895; of record).
Regarding Claim 5, modified Emmert discloses all of the limitations as set forth above for claim 4 and Emmert further discloses an impurity of 0.02% Fe in 14 mmol of rare earths in a volume of 20 mL HCl ([0031] lines 25-28). This purity value can be converted to mg/L:
                 
                    
                        
                            0.02
                            %
                            F
                            e
                        
                        
                            1
                        
                    
                    ×
                    
                        
                            0.014
                             
                            m
                            o
                            l
                        
                        
                            1
                        
                    
                    ×
                    
                        
                            1
                        
                        
                            0.020
                             
                            L
                        
                    
                    ×
                    
                        
                            55.845
                             
                            g
                             
                            F
                            e
                        
                        
                            1
                             
                            m
                            o
                            l
                             
                            F
                            e
                        
                    
                    ×
                    
                        
                            1000
                             
                            m
                            g
                        
                        
                            1
                             
                            g
                        
                    
                    =
                     
                    7.82
                     
                    m
                    g
                    /
                    L
                
            
The impurity content disclosed by Emmert teaches the claimed “after treatment with ethylene glycol, the residual concentration of iron in the supernatant is less than 500 mg/L.”
However, modified Emmert does not disclose the additive amount of ethylene glycol is based on the molar ratio of iron/ethylene glycol at 0.5-3.8.

Therefore it would have been obvious for one of ordinary skill in the art to recognize iron as the acceptor and ethylene glycol as the donor as taught by Siriwardana and utilize the molar ratios disclosed by Siriwardana in the method of modified Emmert in order to keep rare earth elements in dissolution.

Regarding Claim 6, modified Emmert discloses all of the limitations as set forth above for claim 4 and Emmert further discloses an impurity of 0.02% Fe in 14 mmol of rare earths in a volume of 20 mL HCl ([0031] lines 25-28). This purity value can be converted to mg/L:
                 
                    
                        
                            0.02
                            %
                            F
                            e
                        
                        
                            1
                        
                    
                    ×
                    
                        
                            0.014
                             
                            m
                            o
                            l
                        
                        
                            1
                        
                    
                    ×
                    
                        
                            1
                        
                        
                            0.020
                             
                            L
                        
                    
                    ×
                    
                        
                            55.845
                             
                            g
                             
                            F
                            e
                        
                        
                            1
                             
                            m
                            o
                            l
                             
                            F
                            e
                        
                    
                    ×
                    
                        
                            1000
                             
                            m
                            g
                        
                        
                            1
                             
                            g
                        
                    
                    =
                     
                    7.82
                     
                    m
                    g
                    /
                    L
                
            
The impurity content disclosed by Emmert teaches the claimed “after treatment, with ascorbic acid, the residual concentration of iron in the supernatant is less than 800 mg/L.”
However, modified Emmert does not disclose the additive amount of ascorbic acid is based on the molar ratio of iron/ascorbic acid at 0.1-1.5.
Siriwardana discloses that the molar ratio of hydrogen bond acceptor to hydrogen bond donor is even more preferably 1:1 to 1:5 ([0047] calculated 0.2 to 1 teaching the claimed “the 
Therefore it would have been obvious for one of ordinary skill in the art to recognize iron as the acceptor and ascorbic acid as the donor as taught by Siriwardana and utilize the molar ratios disclosed by Siriwardana in the method of modified Emmert in order to keep rare earth elements in dissolution.

Regarding Claim 7, modified Emmert discloses all of the limitations as set forth above for claim 5, and Gottdenker further discloses the excess chlorine which remains in the solution is removed by an air current passed through the solution (Column 3, lines 32-34 teaching the claimed “after collected, the supernatant is aerated with air”). Gottdenker further discloses neutralizing a precipitated solution to a final pH of around 4 (Column 2, lines 8-11 teaching the claimed “then adjusted to pH 4”) and presents examples in which ammonia is added (Column 3, lines 34, 48 teaching the claimed “with ammonia water”) and discloses filtering after adding ammonia where the filter cake contains thorium, cerium, and uranium, indicating that the rare earth elements and any remaining iron precipitate due to the change in pH (Column 3, lines 35-39 teaching the claimed “making iron to precipitate, while the rare earths also co-precipitating to generate a precipitate”). Emmert further discloses 7.82 mg/L iron in the supernatant prior to precipitation, which would either stay the same or decrease upon pH change, teaching the claimed “the content of iron in the supernatant is less than 15 mg/L.”  Siriwardana teaches that %metals leaches (solid dissolving into liquid) is dependent on time of the reaction, where only 
Modified Emmert does not disclose a duration of time for passing the air current through solution. However, it would have been obvious for one of ordinary skill in the art to allow aeration to occur until no more chlorine was present, which would fall within the range 10 minutes – 2 hours.

Regarding Claim 8, modified Emmert discloses all of the limitations as set forth above for claim 7 and Emmert further discloses redissolving the precipitate with concentrated hydrochloric acid ([0031] lines 25-26 teaching the claimed “after the above precipitate is dissolved with hydrochloric acid or nitric acid”). Emmert discloses using 20 mL of acid ([0031] line 25) for the 14 mmol of rare earths ([0031] line 26), when calculated the solid-to-liquid ratio = (14/20)*100 = 70%, teaching the claimed “according to the solid-to-liquid ratio of 40%-70%.” Emmert does not disclose the concentration of iron in the solution is more than 1500 mg/L, then it is treated according to step B, step C, and step D, successively.
However, it would be obvious for one of ordinary skill in the art to repeat steps B, C, and D if the concentration of iron is higher than the target concentration in order to obtain relatively pure rare earth elements.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Emmert in view of Gottdenker, as applied to claim 11 above, and further in view of Siriwardana (EP 3375895; of record).
Regarding Claim 9, modified Emmert discloses all of the limitations as set forth above for claim 1 and Gottdenker further discloses glucose is added (Column 3, line 74 teaching the claimed “the glucose is mixed with wastes containing neodymium, praseodymium, dysprosium and iron”), acid is added (Column 4, line 1-2 teaching the claimed “into which then an acid is added”), and the mixture is maintained near the boiling point during six hours (Column 4, lines 2-3 teaching the claimed “and finally the glucose is heat treated according to step C”). Modified Emmert does not disclose the above step B particularly further included: the additive amount of glucose is based on the molar ratio of iron/glucose at 0.2-2.
However, Siriwardana discloses that the molar ratio of hydrogen bond acceptor to hydrogen bond donor is even more preferably 1:1 to 1:5 ([0047] calculated 0.2 to 1 teaching the claimed “the additive amount of ascorbic acid is based on the molar ratio of iron/glucose at 0.2-2”). Siriwardana teaches that hydrogen bond donor is a chemical structure with a hydrogen attached to a relatively electronegative atom ([0042], i.e. reducing agent). Siriwardana teaches that the ratio achieves a deep eutectic solvent which keeps rare earth elements in dissolution ([0015]).
Therefore it would have been obvious for one of ordinary skill in the art to recognize iron as the acceptor and glucose as the donor as taught by Siriwardana and utilize the molar ratios disclosed by Siriwardana in the method of modified Emmert in order to keep rare earth elements in dissolution.
Response to Arguments
06/24/2021 have been fully considered but they are not persuasive.
The applicant’s argument that Gottdenker fails to teach or suggest the feature of heating the mixed solution obtained from step B to 160°C and keeping the temperature constant for 10 hours as recited in claim 1 (see third-from-last paragraph on page 6 of arguments) is respectfully not found persuasive, as the claimed temperature range and duration remain obvious as the temperature and duration of Emmert in view of Gottdenker remains close but not overlapping with the applicant’s claimed ranges. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.). Applicants can rebut a prima facie case of obviousness by showing the criticality of the range (MPEP 2144.05 III. A.).
	With regard to the statement on the second paragraph on page 7 of arguments, that “This process was reported in 2021, where abundant of oxalic acid was consumed”, it is noted that 2021 is after the effective filing date of the applicant’s claimed invention of 11/07/2018. It is further noted that the applicant has not provided a citation for where the 2021 process was reported.
With regard to the applicant’s arguments on page 7, third paragraph, the claims are open-ended and do not preclude additional steps from being performed; in addition the claims are silent regarding high purity hematite or removal of generated Fe, or where generated Fe is removed from/to. The iron is only disclosed as being in the supernatant or precipitate, but it is not removed.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In addition, the applicant is informed that the claimed subject matter is open-ended and does not exclude additional materials/steps from being performed, even if said organic matters would be required to be incorporated.
The applicant’s arguments directed to the purity of the obtained rare-earth product (see paragraph bridging pages 8-9 of arguments) are respectfully not found persuasive because they are not commensurate in scope with the claims which are silent regarding the purity. Rather, claim 1 only specifies the yield, which is not synonymous with “purity”; rather, the yield is the total amount or percentage of material in the final product relative to the initial product, but is not a measurement that is indicative of purity, as a high yield can still contain an abundance of other materials and/or byproducts.
With regard to the applicant’s arguments against Lyman, Meyer, Siriwardana, and Gottdenker individually (see pages 9-10 and 12-13 of arguments), which are silent regarding some of the claimed features which are notably met by Emmert and Gottdenker, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

With regard to the applicant’s argument that in Emmert, the concentration of Fe was 7.82 mg/L, which “is different from the present application” (see third paragraph on page 11 of arguments), "It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree." In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) (MPEP 2144.05 III. A). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d) II).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738